Citation Nr: 0905264	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Army from 
December 1959 to November 1962, and from November 1962 to 
April 1969.  He served in the Republic of Vietnam in an Army 
infantry unit from January 1967 to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO).  The Board remanded the claim in August 2006 for 
the purpose of obtaining additional service and medical 
evidence.  The claim has since been returned to the Board for 
review.  

The appellant has claimed that he now has a prostate 
condition that may be related to or caused by his exposure to 
Agent Orange.  A review of the claims folder indicates that 
this issue has not been developed or acted upon by the RO.  
This issue is not before the Board but it is referred back to 
the RO for appropriate development and action.  

The appeal is once REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As reported above, in August 2006, the Board remanded the 
claim to the AMC/RO for the purpose of obtaining additional 
medical and service evidence.  In the remand, the AMC/RO was 
told that it needed to further develop the facts surrounding 
the appellant's claimed stressors.  The RO/AMC was tasked to 
obtain additional information from the appellant and then ask 
the Joint Service Records Retention Center (JSRRC) for 
assistance in confirming the stressors.  The record indicates 
that the RO/AMC did send a letter to the JSRRC in April 2008.  
In that letter, the RO/AMC asked for additional information 
with respect to the appellant's unit and any other 
information that could be obtained.  The JSRRC subsequently 
responded with a generalized information letter dated May 
2008 that did not provide detailed information with respect 
to the appellant.  Because the appellant's claim of PTSD 
rests on whether the appellant's claims of stressors can be 
substantiated, and since JSRRC did not provide enough 
information to verify the claimed stressors, it is the 
opinion of the Board that the claim should be returned so 
that additional development may occur via the Department of 
Defense (JSRRC).

Additionally, the RO/AMC has never determined whether the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court['s], pronouncements in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) applied to the appellant's 
stressor statements.

To add to this, the appellant has been "diagnosed" as 
suffering from dysthymia, a major depressive disorder, a 
panic disorder, a generalized anxiety disorder, and exhibits 
some traits of PTSD.  He has received treatment from VA 
facilities but there is no indication from the claims folder 
that the RO ever attempted to clarify the appellant's 
psychiatric diagnosis or to obtain clarification as to which 
psychiatric disorder diagnosis was correct.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the appellant in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the appellant's assertions have merit.  
Hence, the claim is remanded for the purpose of obtaining 
this information.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should send copies of the 
letters provided by the appellant that 
details the stressors he encountered 
while he was stationed with Company A, 
2nd Battalion, 14th Infantry, 24th Infantry 
Division.  It should be noted that the 
appellant's principal duty with this unit 
for the time extending from July 1967 to 
January 1968 was that of a radio 
telegraph operator.  He remained with 
that unit until he returned to the United 
States.  These statements should be 
forwarded to the National Personnel 
Records Center (NPRC), if appropriate, 
the National Archives and Records 
Administration (NARA) [Attn:  Archives II 
Textual Reference Branch (NNR2), Room 
2600, 8601 Adelphi Road, College Park, 
Maryland 20740-6001], and the US Joint 
Service Records Retention Center (JSRRC).  
The RO/AMC should ask each of the units 
whether they can confirm the presence of 
the appellant, his duties, and any event 
he has commented thereon.  

The AMC/RO should specifically request 
the unit history during the appellant's 
time in Vietnam, any after action 
reports, morning reports, etcetera, from 
NARA and any other agency that might have 
access to those records.  

NPRC, JSRRC, and/or NARA should review 
their records and determine whether the 
appellant's claim involving the death of 
a medic in his unit (last name Wheeler) 
can be confirmed by the records in their 
possession.  The agencies/departments 
should also provide comment as to whether 
the appellant's assertions that up to 
twelve men of the appellant's unit were 
wounded/killed-in-action during an ambush 
can be corroborated by the records in 
their possession.  

If the NPRC, NARA, and/or JSRRC is/are 
unable to provide specific detail 
concerning the appellant's claimed 
stressors because of national security, 
the NPRC, NARA, and/or JSRRC should be 
asked if it is able to confirm the 
stressors in a general, nonsecurity- 
breaking manner.  Any and all information 
obtained should be included in the claims 
folder for future review.

2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost [v Principi, 16 Vet. App. 124 
(2004)] pronouncements.

3.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to or 
aggravated by the appellant's military 
service or any incident therein.  In 
discussing this point, the examiner must 
reference the appellant's VA medical 
treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the appellant's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




